internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita plr-102746-02 date date attention ein legend taxpayer year year year year date month n a b dear this ruling responds to letters dated date and date submitted by your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for taxpayer to make elections under sec_198 of the internal_revenue_code to expense qualified_environmental_remediation_expenditures for its year and year taxable years facts taxpayer is a limited_liability_company that is classified as a partnership for federal_income_tax purposes taxpayer uses a calender taxable_year and an overall accrual_method of accounting taxpayer is engaged in the business of developing owning and managing commercial property on date taxpayer acquired a n-acre tract of unimproved real_property located in a the property was developed in year through year and was ready for lease in year taxpayer represents that it incurred qualified_environmental_remediation_expenditures during the development of the property from year until year taxpayer hired the accounting firm of b to render tax_advice and prepare the returns of the partnership which were timely filed for the years at issue on its returns for these years taxpayer capitalized its qualified_environmental_remediation_expenditures at that time taxpayer was unaware of the enactment of sec_198 and the availability of an election under that section to expense certain qualifying environmental remediation expenditures taxpayer's members had developed other projects in years prior to the enactment of sec_198 and had capitalized similar costs under sec_263 taxpayer relied on its accounting firm to identify the availability of an election that would allow it to deduct these costs b was not aware that taxpayer qualified for the election under sec_198 and did not request documentation from taxpayer that would enable it to make that determination in month after b completed taxpayer's year income_tax return b requested detailed project information and discovered that taxpayer’s site would have qualified for the election provided under sec_198 for its year year and year taxable years at that time b advised taxpayer that an election should have been filed for year year and year to deduct qualified enviromental remediation expenditures under sec_198 because the time for making these elections had expired taxpayer requested relief under sec_301_9100-3 for its year year and year taxable years after discussions with this office taxpayer withdrew its request for relief for year law and analysis sec_198 provides in part that a taxpayer may elect to treat any qualified_environmental_remediation_expenditure which is paid_or_incurred by the taxpayer as an expense which is not chargeable to capital_account any expenditure which is so treated shall be allowed as a deduction for the taxable_year in which it is paid_or_incurred under sec_198 a qualified environmental expenditure means any expenditure which is otherwise chargeable to capital_account and which is paid in connection with the abatement or control of hazardous substances at a qualified_contaminated_site for expenditures paid_or_incurred before date a qualified_contaminated_site included only sites which were located within specified targeted areas for expenditures paid_or_incurred on or after date the election under sec_198 was no longer limited to sites located in targeted areas see community renewal tax relief act of publaw_106_554 114_stat_2763 revproc_98_47 1998_2_cb_319 provides the procedures for taxpayers to make the election under sec_198 to deduct any qualified environmental remediation expenses under section dollar_figure of revproc_98_47 the election must be made on or before the due_date including extensions for filing the income_tax return for the taxable_year in which the qualified environmental expenditures are paid_or_incurred in addition persons other than individuals are required to make the election by including the total amount of sec_198 expenses on the line for other deductions on their appropriate federal tax_return on a schedule attached to the return that separately identifies each expense included in other deductions the taxpayer must write sec_198 election on the line on which the sec_198 expense amounts separately appear see sec_3 of revproc_98_47 section dollar_figure of revproc_98_47 provides that if for any taxable_year the taxpayer pays or incurs more than one qualified_environmental_remediation_expenditure the taxpayer may make a sec_198 election for any one or more of such expenditures_for that year thus the taxpayer may make a sec_198 election with respect to a qualified_environmental_remediation_expenditure even though the taxpayer chooses to capitalize other such expenditures whether or not they are of the same type or paid_or_incurred with respect to the same qualified_contaminated_site further a sec_198 election for one year has no effect for other years thus a taxpayer must make a sec_198 election for each year in which the taxpayer intends to deduct qualified_environmental_remediation_expenditures sec_301_9100-1 through set forth the standards that the commissioner will use to determine whether to grant an extension of time to make certain statutory and regulatory elections sec_301_9100-2 provides an automatic_extension of time to make certain statutory and regulatory elections where the taxpayer takes corrective action within the automatic_extension period sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 enumerates certain circumstances under which a taxpayer is deemed to have acted reasonably and in good_faith a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 a taxpayer will not be considered to have relied on a qualified_tax professional if the taxpayer knew or the should have known that the professional was not competent to render advice on the regulatory election or aware of all relevent facts sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 also provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under sec_301_9100-3 based on our analysis of the facts taxpayer in the present case acted reasonably and in good_faith as demonstrated in the affidavits provided by taxpayer and b taxpayer reasonably relied on a qualified_tax professional and such professional failed to make the election when preparing taxpayer's returns for the years at issue moreover taxpayer had no reason to know that the tax professional was not competent to render advice on the election or was not aware of all relevant facts further taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 taxpayer was not informed of the election and chose not file for it and taxpayer did not use hindsight in requesting relief in addition based on the facts provided the interests of the government will not be prejudiced by granting relief in this case granting relief will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made in addition none of the taxable years for which the taxpayer is requesting relief are closed nor will any closed taxable years be affected by the making of the election for these years because taxpayer acted reasonably and in good_faith and because the interests of the government will not be prejudiced if the request for relief is granted taxpayer has met the requirements for an extension under sec_301_9100-3 for making the elections under sec_198 for its year and year taxable years accordingly taxpayer is granted an extension of days from the date of this ruling letter to make the elections under sec_198 by filing amended federal_income_tax returns for its year and year taxable years taxpayer must comply with all the requirements of revproc_98_47 1998_2_cb_319 for the manner of making such election upon its amended returns a copy of this letter_ruling should be attached to each amended_return the ruling contained in this letter is based upon facts and representations submitted by taxpayer except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto specifically no opinion is expressed as to whether the expenditures discussed in this ruling constitute qualified_environmental_remediation_expenditures under sec_198 during the tax years at issue this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this letter_ruling to taxpayer’s authorized representative cc sincerely yours christopher f kane chief branch office of associate chief_counsel income_tax accounting
